220 Md. 683 (1959)
155 A.2d 69
RUCKLE
v.
WARDEN OF MARYLAND PENITENTIARY
[P.C. No. 29, September Term, 1959.]
Court of Appeals of Maryland.
Decided October 21, 1959.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
Decided October 21, 1959. Certiorari denied, 364 U.S. 851.
*684 PER CURIAM:
Morris Ruckle (Ruckle), the applicant for leave to appeal, together with Charles E. Midgett (Midgett), had appealed his conviction for the robbery and kidnapping of a police officer [Midgett v. State, 216 Md. 26, 139 A.2d 209 (1958)]. Ruckle subsequently dismissed his appeal before it was heard by this Court. On May 13, 1959, Judge Tucker, upon the petition of Ruckle for post conviction relief, set aside the judgment and sentence of the Criminal Court of Baltimore and granted the petitioner a new trial on the ground that he  as we had held with respect to Midgett  had been denied his "absolute right to be present at every stage of his trial from the time the jury is impaneled until it reaches a verdict or is discharged." However, the petitioner below and applicant here contends that because he had dismissed his appeal from the invalid judgment and sentence, he was entitled to immediate and final release from custody and that granting him a new trial was not sufficient.
Judge Tucker noted that the court had authority to enter an appropriate order with respect to the judgment or sentence [Code (1958 Supp.), Art. 27, sec. 645G] and decided that Ruckle was entitled to a new trial, which was the same relief as Midgett had been granted by this Court, but not the preferred status Ruckle contended he was entitled to.
We agree with the conclusion reached by the court below.
Application denied.